Citation Nr: 0202867	
Decision Date: 03/27/02    Archive Date: 04/04/02	

DOCKET NO.  00-11 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an original rating greater than 10 percent 
for right scapulocostal syndrome.  

2.  Entitlement to an original rating greater than 10 percent 
for chronic cervical strain.  

3.  Entitlement to an original rating greater than 10 percent 
for patellofemoral pain syndrome of the right knee.  

4.  Entitlement to an original rating greater than 10 percent 
for patellofemoral pain syndrome of the left knee.  

5.  Entitlement to an original rating greater than 10 percent 
for right ankle sprain with ligament laxity.  



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-
at-law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1984 until 
April 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999, from 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
right scapulocostal syndrome, chronic cervical strain, 
patellofemoral syndrome of the right knee, patellofemoral 
syndrome of the left knee, and a right ankle sprain with 
ligament laxity.  Each disability was assigned a 10 percent 
rating effective from January 11, 1996, date of claim.  

Although the veteran had requested a personal hearing at the 
RO and one was scheduled, he canceled the hearing in writing 
in February 1999.

On VA Form 9 dated October 17, 2000, the veteran claimed that 
he should at least have a 70 percent rating since he was 
unable to find gainful employment.  Inasmuch as this suggests 
an implied claim for a total rating based on individual 
unemployability due to service-connected disabilities, this 
matter is referred to the agency of original jurisdiction for 
clarification and appropriate development.  



FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.  

2.  The veteran's right scapulocostal syndrome is manifested 
by pain and paresthesias, no loss of muscle strength or 
atrophy, and full range of motion of the right shoulder.  

3.  The veteran's chronic cervical strain is manifested by 
subjective complaints of pain, no more than slight limitation 
of motion, no physically demonstrated abnormalities, and no 
loss of muscle strength or sensation to light touch.  

4.  The veteran's bilateral patellofemoral pain syndrome is 
manifested by subjective symptoms of pain and locking, full 
range of knee motion, and essentially normal knees. 

5.  From January 11, 1996, to May 6, 1997, the veteran's 
right ankle sprain was manifested by limitation of motion and 
mild ligament laxity resulting in overall ankle disability of 
a moderate, but no greater, degree, even with consideration 
of any functional limitation due to such factors as pain.

6.  From May 6, 1997, the veteran's right ankle sprain has 
been manifested by normal motion with possible mild ligament 
laxity resulting in no more than slight ankle disability, 
even with consideration of any functional limitation due to 
such factors as pain.

CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 
10 percent for right scapulocostal syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5021-
5003 (2001).  

2.  The criteria for a schedular rating greater than 
10 percent for chronic cervical strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5290 
(2001).  

3.  The criteria for a schedular rating greater than 
10 percent for patellofemoral syndrome of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5099-5020, 5260, 5261 (2001).  

4.  The criteria for a schedular rating greater than 
10 percent for patellofemoral syndrome of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§  4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5099-5020, 5260, 5261 (2001).  

5.  The criteria for a rating of 20 percent for right ankle 
sprain with ligament laxity are met from January 11, 1996, 
through May 5, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code  5299-5262 (2001). 

6.  The criteria for a rating greater than 10 percent for a 
right ankle sprain with ligament laxity are not met from May 
6, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code  5299-
5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran had a right shoulder 
injury at age 16, prior to service, which apparently included 
a fracture of the right clavicle.  In September 1989, when he 
was afforded a VA examination, the diagnoses were status post 
right rib resection for thoracic outlet syndrome; present 
sign of left thoracic outlet syndrome; no residual of 
fracture of the right ring finger; and paresthesia of the 
right mandibular nerve.  The veteran reported a weak right 
ankle but the examiner could detect no change in stability.  

Records from the Roseburg VA Medical Center show that, when 
the veteran was hospitalized from December 1995 to January 
1996 for treatment for depression, feelings of rage and 
substance abuse, he was noted to have chronic thoracic back 
pain and previous right thoracic outlet syndrome with 
surgery.  Range of motion of the back was normal, with right-
sided tenderness.  An X-ray of the dorsal spine was normal.  
At hospital discharge, chronic upper back pain and status 
postoperative right thoracic outlet syndrome were noted.  

A VA X-ray report of April 1996 notes that there were no 
bony, joint, or soft tissue abnormalities of the veteran's 
knees; there were small marginal osteophytes of the ankles, 
with the bones and joints otherwise normal.  The radiographic 
impression was essentially normal studies.  

The veteran was afforded a VA joints examination in 
April 1996.  The veteran complained of pain in the right arm 
on a daily basis.  He reported that his arm was stiff in the 
morning and ached in association with weather changes.  He 
continued to have paresthesia in the area of the posterior 
upper arm.  In addition, he had pain in the right scapular 
area with radiation into the right posterior arm as well as 
radiation of pain into the right cervical area.  He denied 
that the pain was radicular from the neck into the arms.  He 
related that the pain was worse with coughing and sneezing 
and that he avoided activities such as sports because of his 
back and right scapular pain.  He reported periodic tingling 
in his hands.  At times he was able to tolerate reaching 
above his head with his right arm and on other days it caused 
discomfort and pain.  He was working as a bouncer mainly 
checking identification.  The veteran indicated that he 
continued to experience crepitus, pain and swelling in his 
knees, with increased aching during weather changes.  His 
knees were reported to be painful when going up and down 
stairs.  His right ankle symptoms were weakness, frequent 
eversions, locking and crepitus.  He wore high top boots to 
help support his ankle. 

The veteran was in no acute distress at the time of the 
April 1996 VA examination.  Examination revealed no gross 
deformities of his back and neck area.  There was paraspinus 
muscular tenderness in the cervical area as well as the 
trapezii, the right greater than the left.  Examination also 
revealed a trigger point along the medial scapular border on 
the right; there was no lumbar or thoracic tenderness.  Range 
of motion of the lumbar spine was 90 degrees of forward 
flexion, 20 degrees of hyperextension, 35 degrees of lateral 
bending in both directions, and 40 degrees of rotation in 
both directions.  Range of motion of the cervical spine was 
25 degrees of forward flexion, 25 degrees of hyperextension, 
30 degrees of lateral bending in both directions, and 35 
degrees of rotation in both directions.  Muscle masses in the 
upper extremities were measured and found to be equal, and 
grip was 5/5, bilaterally.  There was no evidence of muscle 
atrophy to measurement of the upper extremities.  The veteran 
had good wrist strength of 5/5, bilaterally, and deep tendon 
reflexes were equal in the upper extremities.  Sensation was 
intact with the exception of the posterior aspect of the 
right upper arm below the axilla which was diminished.  There 
was no evidence of a disappearing pulse on the right with 
elevation of the arm.   The diagnosis was chronic cervical 
strain and right scapulocostal syndrome, history of thoracic 
outlet syndrome, right status post first rib resection.  The 
examiner commented that the veteran's thoracic spine 
complaints were actually those of scapulocostal syndrome and 
did not actually originate from the thoracic spine.  It was 
noted that the veteran did have symptoms of cervical spine 
strain on a chronic basis, probably not related to his 
thoracic outlet syndrome.

The April 1996 VA examination of the knees revealed no 
evidence of synovitis or deformity.  There was no erythema or 
effusion, and range of motion was from 0 to 140 degrees.  
Mild medial joint line tenderness was noted on the right; the 
left was negative.  No lateral, collateral, mediolateral, or 
cruciate ligament laxity was identified.  The quadriceps 
muscles were measured and found to be equal, and McMurray's 
sign was negative.  The diagnosis was patella femoral pain 
syndrome of both knees.  

In regard to the right ankle, the April 1996 VA examination 
revealed no deformities and no synovitis.  There was mild 
ligamentous laxity, laterally.  The range of motion was from 
5 degrees dorsiflexion to 40 degrees plantar flexion.  
Inversion and eversion strength was normal.  There was no 
heel pain or plantar fascial pain.  There was a small, 
palpable calcific loose body between the first and second 
midmetatarsals of the right foot that was not painful.  The 
diagnosis was ligamentous instability of the right ankle.

In April 1997 the veteran's administrative file and the 
report of the April 1996 VA joints examination were reviewed 
by a VA Physician Assistant, Certified (PAC).  It was noted 
that the veteran had a history of a right shoulder injury 
prior to service and that he suffered thoracic outlet-like 
symptoms during service and underwent a first rib resection.  
He continued to have right shoulder and upper extremity 
paresthesias and was reevaluated by EMG (electromyography) 
and was found to be normal.  It was noted that at his medical 
board the veteran's scapulocostal syndrome symptoms were 
thought to be due to a myofascial syndrome primarily.  The 
PAC noted that, by virtue of the records, the veteran's 
symptoms seemed to have persisted in the right shoulder area 
after surgery and it was possible that some procedure at the 
time of surgery may have added to that irritation.  By the 
same token the PAC thought that the trauma prior to the 
military could also have been an etiological factor.  In the 
PAC's opinion the cervical strain symptoms could very well be 
part of the scapulocostal syndrome and it was as likely as 
not that they were.  The PAC believed that the veteran should 
have a rheumatologic evaluation to further delineate his 
scapulocostal symptoms from his history of thoracic outlet 
syndrome.  

The veteran was afforded a VA rheumatology examination in 
May 1997.  He reported that he had last worked in 
January 1996 when he worked as a bouncer but mainly checked 
identification.  The veteran recounted the onset of his right 
shoulder disability and described experiencing severe pain in 
his thoracic spine upon sneezing and coughing.  He still had 
pain, although of less severity, that began at T12, traveled 
through all the thoracic and cervical vertebrae, and entered 
into the vertebral border of the scapula and radiated down 
the posterior lateral aspect to the level of the elbow.  The 
veteran also described symptoms of numbness and tingling of 
his hands and reported taking over-the-counter medication.  
He had undergone physical therapy for a four-day period after 
which he felt much better; however, after playing sports, the 
following day his symptoms returned to their previous level.  
He had discomfort in his knees mainly when barometric 
pressure changes occurred.  He denied having any warmth, 
redness, swelling or localized tenderness in the knees and 
noted that with rest the discomfort resolved.  He had similar 
discomfort in his right ankle with weather changes.  The 
ankle would "pop and snap" but he denied any warmth, redness, 
or swelling of this joint.  The veteran had not had any 
inflammatory articular disease to suggest a rheumatoid 
process.  The examiner mentioned that in attempting to elicit 
information about the distribution of pain in the cervical, 
thoracic, and right upper extremity, the veteran's 
description of the pain was "extremely vague, very diffuse 
and d[id] not follow any nerve root pattern in the cervical 
or thoracic distribution."  The veteran complained of pain 
all over almost all the time.  

The May 1997 rheumatology examination revealed that the 
veteran's neck was supple, with a full range of motion.  He 
could touch his chin to each shoulder, laterally deviate his 
neck to the right and left, and hyperextend and flex his neck 
normally.  He had full range of motion of the thoracic spine 
with both lateral deviation to the right and left and 
rotation to the right and left.  His lumbar spine had a 
normal lordotic curve and he could touch his fingers to the 
floor.  He had normal rotation to the right and left as well 
as lateral deviation to the right and left.  Neurological 
examination revealed normal station and gait, heel and toe 
walking, and tandem walking.  The finger to nose test was 
normal, and Romberg was negative.  His muscle strength was 
normal and grip strength was excellent.  His cervical muscles 
and deltoid, infraspinatus, and supraspinatus muscles were of 
good strength.  Sensation to light touch in both upper and 
lower extremities was intact, and the biceps, corporal 
brachialis, triceps, patella and Achilles reflexes were 
normal bilaterally.  

The May 1997 examination revealed normal distal 
interphalangeal, proximal interphalangeal, and 
metacarpophalangeal joints, wrists, elbows, and shoulders, 
which were all normal to visual and palpable inspection.  All 
upper extremity joints, including the shoulders, had a full 
range of motion.  The veteran's hips, knees, ankles, and 
metatarsal joints were all normal to visual and palpable 
inspection and had a full range of motion.  The radial and 
ulnar pulses were of good quality, bilaterally, and the 
examiner was intermittently able to occlude the radial pulse 
on the right by performing an Addis maneuver.  At times when 
the examiner obliterated the pulse, the veteran complained of 
paresthesia in the right hand, and he also expressed that 
complaint at other times when the pulse was not obliterated.  
The pertinent impressions were postoperative right rib 
resection, history of fracture of the right clavicle in the 
past, and history of chronic cervical, thoracic and right 
shoulder pain without any physically demonstrated 
abnormalities.  The examiner commented that there was no 
clinical evidence of loss of muscle mass and no loss of 
sensation to light touch that could be demonstrated. 

In an April 1999 rating decision the RO granted service 
connection for right scapulocostal syndrome, chronic cervical 
strain, patellofemoral syndrome of the right knee, 
patellofemoral syndrome of the left knee, and a right ankle 
sprain with ligament laxity.  A 10 percent rating was 
assigned for each disability effective from January 11, 1996.  
The veteran was notified of the decision by letter dated in 
May 1999.  The veteran disagreed with the 10 percent 
evaluations assigned to his right scapulocostal syndrome, 
chronic cervical strain, bilateral knee conditions, and the 
evaluation for his right ankle.  A statement of the case was 
issued in April 2000.

On VA Form 9 received in October 2000 the veteran stated that 
he had trouble with both knees locking up and they were very 
painful.  He also claimed that he had a terrible time with 
his cervical strain, getting up once he was down. 

A hearing before a VA travel board was scheduled for 
November 2001; however the veteran did not report for the 
hearing.  He was notified by letter in December 2001 that his 
appeal was being certified to the Board for disposition and 
that his records were being transferred to the Board.  
Additional information regarding his appeal was provided to 
him.  



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  In determining the level of impairment, 
the disability must be considered in the context of the whole-
recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court has also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
see VAOPGCPREC 36-97.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§  4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Synovitis will be rated on limitation of motion of the 
affected part, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020 (2001).

Myositis should be rated on the limitation of motion of the 
affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5021 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2):  The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. Part 4, Diagnostic Code 
5003 (2001).  

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2001).  

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2001).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment. 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

Favorable ankylosis of the knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation. A 10 percent evaluation requires 
that flexion be limited to 45 degrees. A 20 percent 
evaluation requires that flexion be limited to 30 degrees. A 
30 percent evaluation requires that flexion be limited to 15 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees. A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Malunion of the tibia and fibula warrants a 20 percent 
evaluation if there is moderate knee or ankle disability and 
a 10 percent rating if such disability is slight. 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2001).

The regulations define normal range of motion of the shoulder 
as forward flexion from zero to 180 degrees, abduction from 
zero to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2001). With forward elevation (flexion) and abduction, range 
of motion for the arm is from the side of the body (zero 
degrees) to above the head (180 degrees) with the mid- point 
of 90 degrees where the arm is held straight out from the 
shoulder.  Id.

Limitation of motion of the major arm, when motion is limited 
to 25 degrees from the side, warrants a 40 percent ring.  
When motion is limited to midway between side and shoulder 
level a 30 percent rating is warranted.  A 20 percent rating 
is provided for motion limited to shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).  

The scapula and humerus move as one piece.  For ankylosis of 
the major scapulohumeral articulation, a 30 percent 
evaluation is warranted when there is favorable ankylosis 
with abduction to 60 degrees and can reach mouth and head.  A 
40 percent evaluation is warranted when there is intermediate 
ankylosis between favorable and unfavorable.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
scapulohumeral articulation with abduction limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2001).

Impairment of the clavicle or scapula is evaluated under 
Diagnostic Code 5203 or rate on impairment of function of 
contiguous joint.  A maximum 20 percent evaluation for the 
major extremity is warranted for clavicular or scapular 
dislocation or nonunion of with loose movement.  A 10 percent 
rating is warranted for nonunion without loose movement or 
for malunion of the scapular or clavicle. 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2001).

Limitation of motion of the dorsal spine warrants a zero 
percent rating if slight and a 10 percent rating if moderate 
or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2001).

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Diagnostic Code 5270 provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2001).

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board's consideration of the new regulations 
in the first instance is not prejudicial to the veteran 
inasmuch as the regulations merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).  The RO provided the veteran a copy 
of the applicable rating decision and forwarding letter that 
in combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case that included a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  Thus, it is concluded that the RO satisfied the duty 
to notify the veteran.  In addition, the RO had the veteran 
examined in respect to the disorders at issue.  The veteran 
was also afforded the opportunity to present testimony at a 
personal hearing.  Thus, the duty to assist the veteran has 
also been satisfied and he will not be prejudiced by the 
Board deciding the merits of his claim without remanding the 
case to the RO for consideration under the new legislation.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

The Board notes that the veteran took issue with the initial 
rating assigned following the grants of service connection 
for the disabilities at issue.  Thus, the Board must evaluate 
the relevant evidence since January 1996 inasmuch as separate 
ratings may assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Although 
the decision herein includes consideration of the Court's 
decision in Fenderson, supra, the veteran has not been 
prejudiced thereby.  He has been advised of the laws and 
regulations pertinent to disability evaluations.  Again, he 
has been afforded examinations and opportunity to present 
argument and evidence in support of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).

I.  Right scapulocostal syndrome

The veteran has a 10 percent disability evaluation for right 
scapulocostal syndrome.  The RO assigned this rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5099-
5021 based on "subjective complaints of pain," according to 
the April 1999 rating decision.  Diagnostic Code 5099 is used 
to identify musculoskeletal system disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27 (2001).  Diagnostic Code 5021 is for evaluating 
myositis, which is to be rated on limitation of motion of the 
affected part(s) as degenerative arthritis.  When limitation 
of motion of the involved joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for a major joint, or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
shoulder is a major joint.  38 C.F.R. § 4.45(f) (2001).   

The record contains an addendum to the Medical Evaluation 
Board report of February 1989 noting that, on musculoskeletal 
examination, the veteran had two tender zones on the 
posterior shoulder area adjacent to the medial and superior 
angle of the scapula, which on palpation reproduced pain that 
was referred down the right upper extremity to the fourth and 
fifth digits.  The findings were considered to be consistent 
with a myofascial pain trigger point syndrome and the 
veteran's particular variety was referred to as scapulocostal 
syndrome.  Additionally, at the September 1989 VA 
examination, the examiner noted crepitation on movement of 
the veteran's right shoulder, although muscle strength was 
good on testing even though the veteran reported noting 
difficulty in his work performance.  The examiner did not 
detect right shoulder girdle weakness by muscle atrophy or 
resistance testing but suspected that the veteran had 
difficulty in functioning in prolonged heavy exercise.  X-
rays of the right shoulder were interpreted as essentially 
normal, showing only a small benign bone island on the 
humeral head.   

At the April 1996 VA examination, the examiner noted that 
thoracic spine complaints were actually not originating from 
the thoracic spine but were of scapulocostal syndrome.  The 
veteran's complaints included pain in the right scapular area 
with radiation into the right posterior arm and paresthesia 
in the area of the posterior upper arm.  He also reported 
morning stiffness of the arm and aching when the weather 
changed.  Although the examiner noted some muscle tenderness, 
a trigger point along the right medial scapular border, and 
diminished sensation to touch in the posterior aspect of the 
right upper arm, other reported findings were normal.  The 
examiner did not report range of motion of the right shoulder 
but did state that there was no upper extremity muscle 
atrophy and that the veteran's grip strength, wrist strength 
and deep tendon reflexes were all normal.  

When the veteran underwent a May 1997 VA rheumatology 
examination, his neurological status was assessed and he was 
found to have excellent grip strength and good strength in 
the deltoid, infraspinatus, and supraspinatus muscles.  
Sensation to light touch was intact and upper extremity 
muscles were normal.  The veteran's right shoulder was 
described as normal to visual and palpable inspection, with 
full range of motion.  At times he complained of paresthesia 
in the right hand when the examiner occluded the right radial 
pulse by the Addis maneuver and at times when the pulse was 
not obliterated.  However, in the diagnostic assessments the 
examiner specifically noted that the veteran's history of 
cervical, thoracic and right shoulder pain was without 
physically demonstrated abnormalities.  

It is not entirely clear whether the RO has evaluated the 
right scapulocostal syndrome on the basis of thoracic spine 
or right shoulder symptoms.  However, inasmuch as the 
affected part is essentially the right upper extremity and 
shoulder, it is most appropriate to evaluate this disability 
on that basis.  Additionally, the veteran's service-connected 
cervical strain and left thoracic outlet syndrome are each 
assigned separate ratings.  As service medical records show 
that the veteran indicated he was right handed, his right 
shoulder is the major shoulder.  

The right scapulocostal syndrome is evaluated by analogy to 
myositis which is to be evaluated as degenerative arthritis 
and rated on the basis of limitation of motion under the 
appropriate diagnostic codes for joints involved.  The 
evidence does not show limitation of right shoulder motion 
meeting the requirements of Code 5201 for a compensable 
rating.  According to the rating criteria, a 20 percent 
disability rating, which is the minimum rating under Code 
5201, is warranted if the motion of the major arm is limited 
to shoulder level.  In this case, the veteran was 
specifically noted to have full range of motion of all upper 
extremity joints at the time of the May 1997 VA examination.  
Additionally, there is no evidence of ankylosis of the 
humerus and scapula.  Thus, it is inappropriate to rate the 
disability under Code 5200.  Also, there is no objective 
evidence of impairment to the right humerus, so an evaluation 
under Code 5202 is not warranted.  38 C.F.R. § 4.71a (2001).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The medical 
evidence of shows that the right scapulocostal syndrome is 
characterized by complaints of pain and paresthesia.  An 
examiner suspected that these symptoms would limit the 
veteran's functioning in prolonged heavy exercise, but none 
of the examiners found any objective evidence of reduced 
strength or muscle atrophy.  However, in light of the 
veteran's subjective complaints and any associated functional 
limitations, the Board finds that the disability is 
appropriately compensated by the 10 percent rating that has 
been assigned in accordance with the provisions of diagnostic 
Diagnostic Code 5003 regarding assigning a 10 percent rating 
for a joint with noncompensable limitation of motion.  The 
evidence does not show functional limitation such as to 
approximate limitation of arm movement to shoulder level 
needed for a 20 percent rating under Diagnostic Code 5201.  

The Board has considered evaluating the right scapulocostal 
syndrome under Diagnostic Code 5025 for fibromyalgia, 
(fibrositis, primary fibromyalgia syndrome).  However, as 
noted in the addendum to the Medical Board report which 
described the diagnosis of scapulocostal syndrome, the 
findings were considered to be consistent with a myofascial 
pain trigger point syndrome and the veteran's particular 
variety was referred to as scapulocostal syndrome.  This 
would be a localized fibromyalgia not a general fibromyalgia, 
with or without the specified symptoms.  The findings do not 
show widespread musculoskeletal pain and tender points.  
Furthermore, the veteran was afforded a rheumatology 
examination in May 1997 and there was no diagnosis of 
fibromyalgia.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Although the Board has 
also considered the provisions of Fenderson pertaining to 
staged ratings, staged ratings are not warranted in this 
case.  The evidence does not show disability warranting more 
than a 10 percent rating during any period under 
consideration, even in light of 38 C.F.R. § 4.7.


II.  Chronic cervical strain

The veteran has a 10 percent disability evaluation for 
chronic cervical strain rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5290.  As previously noted, Code 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  See 38 
C.F.R. §§ 4.20, 4.27 (2001).  Diagnostic Code 5290 applies to 
limitation of motion of the cervical spine.  

The veteran had complaints of neck pain following a motor 
vehicle accident in service.  At the September 1989 VA 
examination he reported having neck pain.  It was noted that 
his neck pain and stiffness had improved after chiropractic 
treatment.  No diagnosis of a neck disorder was made.

At the April 1996 VA examination, the veteran complained of 
neck pain radiating from the scapular area and chronic 
cervical spine strain was diagnosed.  There was paraspinous 
muscular tenderness in the cervical area, with 25 degrees of 
forward flexion, 25 degrees of hyperextension, 30 degrees 
lateral flexion bilaterally and 35 degrees of rotation 
bilaterally, consistent with slight limitation of motion.  
The VA Physician Assistant who subsequently reviewed the 
record opined that the cervical strain symptoms were as 
likely as not part of the veteran's scapulocostal syndrome.  
Nevertheless, cervical strain is rated as a separate 
disability and assigned a separate 10 percent rating.  At the 
May 1997 rheumatology examination, the examiner specifically 
noted that the veteran's description of pain in the cervical 
and thoracic areas and right upper extremity was vague, 
diffuse and did not follow any nerve root pattern.  At that 
time the veteran's neck was supple, with full range of 
motion, and his cervical muscles were of good strength.  The 
pertinent diagnosis was chronic cervical pain with no 
physically demonstrated abnormalities.  

The RO granted service connection and assigned an original 10 
percent disability evaluation effective from January 1996.  
According to the rating criteria for Diagnostic Code 5290, a 
disability rating in excess of 10 percent is warranted for 
slight limitation of motion and a 20 percent rating is 
warranted if limitation of motion is moderate.  In light of 
the above, it is concluded that none of the medical evidence 
since January 1996 documents more than slight limitation of 
motion of the cervical spine, including any limitation of 
motion due to pain.  DeLuca, 8 Vet. App. at 202.  In 
considering any additional functional limitations due to the 
cervical spine disability, the Board finds that the 
functional limitations resulting from the cervical spine 
disability are appropriately compensated by the 10 percent 
rating that has been assigned effective January 11, 1996, in 
the absence of any objectively-demonstrated additional 
functional limitations. 

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code provides a basis for higher evaluation for 
the cervical spine disability.  As there is no evidence that 
the veteran's cervical spine is ankylosed, has ever been 
fractured, or has disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5287, 5285 or 5293 is not for application.  

The Board has also considered the provisions of Fenderson 
pertaining to staged ratings.  As previously stated, the 
veteran's service-connected chronic cervical strain has been 
rated as 10 percent disabling, effective from January 11, 
1996, and at no time since then have the criteria for a 
rating higher than 10 percent been satisfied or more closely 
approximated.  

III.  Bilateral patellofemoral pain syndrome

The veteran has a 10 percent disability evaluation for 
patellofemoral syndrome of each knee.  The veteran's knee 
disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5020.  As noted above Diagnostic Code 5099 
indicates that the disability has been rated by analogy to a 
similar disability.  Diagnostic Code 5020 applies to 
synovitis, which is to be rated on limitation of motion as 
degenerative arthritis.  However, the 10 percent and 20 
percent ratings based on X-ray findings in the absence of 
limitation of motion, as provided for in Diagnostic Code 
5003, will not be utilized in rating synovitis.

Although the veteran's representative contends that 
entitlement to benefits sought is warranted by identified 
regulations to include 38 C.F.R. § 4.58 and 4.61, those 
regulations are not applicable in this case as the veteran 
has no service connected lower extremity amputation or 
shortening and no evidence of arthritis.

On VA examinations in April 1996 and May 1997 the veteran had 
full range of motion of each knee.  Thus, the requirements 
for a compensable rating under C.F.R. § 4.71a, Diagnostic 
Code 5260 or 5261 are not met.  However, as noted above, 
Diagnostic Code 5003 provides that where the limitation of 
motion of the specific joints involved is noncompensable, 
then a 10 percent rating is applied for each major joint 
affected by limitation of motion, which must be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A knee is a major joint.  
38 C.F.R. § 4.45(f) (2001).  In this case, in the absence of 
limitation of motion of either knee, the 10 percent rating 
assigned for each knee compensates for any functional 
limitation due to the bilateral knee disability. 

The Board notes the veteran's subjective complaints of pain 
and locking.  However, in April 1996, there was no synovitis, 
deformity, erythema, effusion, or ligamentous laxity found.  
There was only mild medial joint line tenderness on the right 
but not on the left, with equal quadriceps muscles and 
negative McMurray's sign.  Additionally, the April 1996 VA X-
rays were found to be essentially normal.  The May 1997 VA 
examination revealed normal knee joints and normal patella 
reflexes bilaterally.  Although consideration has been given 
to the appropriateness of rating the disability under other 
diagnostic codes, the competent evidence shows that neither 
knee is ankylosed, or subject to recurrent subluxation or 
lateral instability, or disabled by impairment of the tibia 
and fibula or dislocated cartilage.  Given these facts, there 
is no basis for a higher rating under any code and, as noted 
above, any functional loss experienced by the veteran is 
encompassed by the current 10 percent ratings assigned for 
each under Diagnostic Codes 5099, 5020 and 5003.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999);  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In deciding thus matter, the Board has 
considered all the evidence consistent with the Court's 
decision in Fenderson.  The record does not show that the 
veteran is entitled to an evaluation greater than 10 percent 
for each knee since January 11, 1996.

IV.  Right ankle disorder

The veteran has a 10 percent disability evaluation for right 
ankle sprain with ligament laxity, rated by analogy under 
Diagnostic Code 5271 for moderate limited motion of the ankle.  
For a 20 percent disability rating, Diagnostic Code 5271 
requires marked limited motion.  The rating decision of April 
1999, which granted service connection and awarded the 10 
percent rating, notes that in September 1989, when the veteran 
reported that his ankle was "very weak," no right ankle 
disorder to include instability was found.  The rating 
decision further notes that service connection was being 
granted based on the fact that the veteran sustained an ankle 
sprain in service and in light of his complaints in 1989 
despite no abnormal findings and that the 10 percent rating 
assigned was "based on subjective complaints of pain and 
evidence of some lateral instability."  The Board concludes 
that the ankle would more appropriately be rated by analogy 
under Diagnostic Code 5262, which relates to impairment of the 
tibia and fibula, with resultant ankle or knee disability.  
Under Code 5271 it is clear that disability to be rated is 
limitation of ankle motion.  Although Code 5262 pertains to 
include impairment of the tibia and fibula, which the veteran 
does not have, the percentage ratings provided under that code 
are based on resultant knee or ankle disability, the nature of 
which is not specified.  

In this case, at the time of the April 1996 examination, there 
was evidence of limitation of ankle motion and of instability.  
Although separate ratings can be awarded for instability of a 
joint and for limitation of motion, in this case there is no 
diagnosis of arthritis or other joint pathology due to the 
veteran's sprained ankle so as to support a separate rating 
for limitation of motion in addition to a rating for 
instability.  However, since the manifestations of ankle or 
knee "disability" contemplated by the percentage ratings of 
Code 5262 are for the most part unspecified, it is reasonable 
to conclude that Code 5262 could encompass limitation of 
motion even though Code 5271 specifically addresses ankle 
motion.  In that regard, although Code 5271 provides a 10 
percent rating for "moderate" limitation of ankle motion, 
Code 5262 provides a 10 percent rating for only "slight" 
ankle disability and 20 percent for "moderate" disability, 
thus supporting the conclusion that Code 5262 can encompass 
limitation of motion along with other manifestations of an 
ankle disability.  Accordingly, the Board concludes that the 
limitation of motion and mild ligamentous laxity of the right 
ankle noted at the April 1996 VA examination would constitute 
a moderate ankle disability under Code 5262, thereby 
warranting a 20 percent rating.  However, the April 1996 VA 
examination showed no deformity or synovitis of the right 
ankle, and the loss of ankle motion was less than one third.  
The veteran lacked a total of 20 degrees of motion (15 degrees 
of dorsiflexion and 5 degrees of plantar flexion) out of the 
normal 65 degrees of total ankle motion from plantar flexion 
through dorsiflexion.  Additionally, the ligamentous laxity 
was found to be only mild.  Therefore, no more that moderate 
ankle disability was shown at that time, warranting no more 
than 20 percent under Code 5262.  

On May 6, 1997, VA afforded the veteran another examination.  
At that time he reported that his ankle popped and snapped 
and that he experienced discomfort with changes of weather.  
He denied any warmth, redness or swelling of his right ankle 
joint, and his ankle was normal to examination.  Importantly, 
examination revealed full range of motion at that time, along 
with a normal Achilles reflex.  Although the examiner did not 
note any instability of the ankle, he also did not specify 
that the ankle was stable.  Thus, the Board concludes that, 
in the absence of limitation of motion, no more than a 10 
percent rating under Code 5299-5262 is warranted from that 
time.  Such staged ratings are permissible under the Court's 
decision in Fenderson. 

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  




ORDER

An original rating greater than 10 percent for right 
scapulocostal syndrome is denied.  

An original rating greater than 10 percent for chronic 
cervical strain is denied.  

An original rating greater than 10 percent for patellofemoral 
syndrome of the right knee is denied.  

An original rating greater than 10 percent for patellofemoral 
syndrome of the left knee is denied.  

An original rating of 20 percent for right ankle sprain with 
ligament laxity is granted from January 11, 1996, to May 6, 
1997.  

An original rating greater than 10 percent from May 6, 1997, 
for right ankle sprain with ligament laxity is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

